Citation Nr: 9932369	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a gunshot  wound to the left calf, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel

INTRODUCTION

The veteran had active service from April 1942 to November 
1945, May 1948 to April 12, 1950, April 13, 1950 to May 1953 
and October 1953 to October 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California that denied the veteran's 
claim for increased evaluation for residuals of a left leg 
injury, currently rated as 10 percent disabling.


REMAND


The veteran, in his VA Form 9 which was received by the RO in 
July 1995, requested a personal hearing before a member of 
the Board at the RO.  In September 1995 the veteran requested 
postponement of the personal hearing on account of a 
scheduling conflict.  His personal representative notified 
the RO by letter in September 1995 that he desired to 
eventually re-schedule his personal hearing.

In a letter to the veteran dated July 22, 1998, the RO 
stated, "We need you to clarify whether or not you want: 1) 
a hearing before the local hearing officer or 2) before the 
BVA travel board.  Enclosed is a VA Form 21-4138 for you to 
provide your answer on."  The RO did not advise the veteran 
of the date by which his response was required to be received 
by the RO, or the consequences of either not responding or 
waiving a personal hearing before a member of the Board.  No 
response was received from the veteran.  The RO certified the 
case to the Board without scheduling a personal hearing for 
the veteran before a member of the Board or determining 
whether or not the veteran continued in his desire to re-
schedule such a hearing.

The Board shall decide an appeal only after affording the 
veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 1991 & Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 
(1999), a hearing on appeal before the Board will be granted 
if a veteran expresses a desire to appear in person.

The Board also notes that the veteran's personal 
representative asserted in VA Form 646 dated March 1999, that 
the veteran should be afforded a current VA examination.  The 
Board, however disagrees with this contention because the 
veteran's representative evidently made this assertion based 
only on the report of a the November 1996 VA examination, 
since he did not refer to the most recent VA examination of 
record, which was conducted in February 1998.  In light of 
this recent examination, the Board believes that an 
additional examination of the veteran would be an unnecessary 
burden on VA an on the veteran himself.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should direct a letter to the 
veteran with a copy to the veteran's 
representative.  The RO should 
specifically request the veteran to 
advise in writing if he desires to have a 
personal hearing scheduled at the RO 
before a member of the Board.  The 
veteran should be further advised to send 
a response letter to the RO by a specific 
deadline to be determined by the RO.  The 
letter from the RO should specify in 
detail the consequences of the veteran's 
not responding.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  Compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance and a remand of the claim will likely 
ensue.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




